Citation Nr: 1548733	
Decision Date: 11/19/15    Archive Date: 11/25/15

DOCKET NO.  10-43 036	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to an increased rating in excess of 10 percent for service-connected lymphedema of the left upper extremity.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Boyd, Associate Counsel

INTRODUCTION

The Veteran served on active duty from July 1989 to November 2003.

This matter comes before the Board of Veterans' Appeals (Board) from a September 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In July 2015, the Veteran testified at a Travel Board hearing before the undersigned Veteran's Law Judge.  A transcript of the proceeding is associated with the electronic claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Reason for Remand: To schedule the Veteran for a VA examination.

The Veteran contends that she is entitled to a higher rating than 10 percent for her service-connected left upper extremity lymphedema because swelling in her upper left extremity is persistent, rather than intermittent, and compression hosiery and elevation do not completely relieve her symptoms.  In addition, she underwent surgery to alleviate the swelling, wears compression hosiery day and night and has sought private treatment for the disability.  She contends that if the disability were only 10 percent disabling she would not have needed to take such measures.

Lymphedema is not specifically listed in the rating schedule.  Here, it is rated by analogy under Diagnostic Code (DC) 7715-7121, for post-phlebitic syndrome of any etiology.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the assigned rating; the additional code is shown after the hyphen. 38 C.F.R. § 4.27.  DC 7121 is the most analogous to the Veteran's lymphedema as her primary symptom is edema which is addressed in this code.  See 38 C.F.R. § 4.20 (2015).  

Under DC 7121, a 10 percent rating is warranted for intermittent edema or aching and fatigue after prolonged standing or walking, with symptoms relieved by elevation or compression hosiery.  A 20 percent rating is warranted for persistent edema, incompletely relieved by elevation of the extremity, with or without beginning stasis pigmentation or eczema. A 40 percent rating is warranted for persistent edema and stasis pigmentation or eczema, with or without intermittent ulceration. A 60 percent rating is warranted for persistent edema or subcutaneous induration, stasis pigmentation or eczema, and persistent ulceration. A maximum 100 percent rating is warranted for massive board-like edema with constant pain at rest.

In May 2008, the Veteran underwent a VA examination.  Evidence of lymphedema of left shoulder, arm and hand was noted.  The Veteran was wearing a compression type of garment at the time of the examination.  At a June 2008 examination, it was noted she was "required to wear a compression garment approximately 21-22 hours a day."  It was indicated she wore one in the daytime and a different one at night.  The Veteran indicated that if she did not wear the compression garments, the size of her left arm would approximately double in two days and result in severe pitting edema.  

In August 2010, the RO assigned a 10 percent rating based on treatment records from Wilford Hall Medical Center demonstrating that the lymphedema was controlled with custom compression garments.  

In her September 2010 Form 9, the Veteran explained she had persistent, continuous edema with incomplete relief.  She indicated her condition remained constant and she had persistent symptoms of pain and swelling despite the use of the compression hosiery.

In an April 2015 statement, the Veteran's representative requested the Veteran be scheduled for a new VA examination to better assess the current nature of her symptoms.

At her hearing before the Board in July 2015, the Veteran indicated she had persistent swelling in the entirety of her left arm.  She indicated that she wore a garment daily that was custom made for her and a different garment at night.  She noted swelling of the hand all the way to the shoulder and pitting edema.  The Veteran indicated she had lymphatic bypass surgery in October 2014 where they injected die between her fingers to see where her lymph vessels were rising.  Incisions were made to relieve the edema through the veins. 

In claims for an increased rating, the current level of disability is most important.  Where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a).  Although age of an examination is not, in itself, an automatic reason for remand, a current examination is necessary in determining the overall disability picture.  Here, the Veteran has alleged that her service-connected lymphedema is worse than in 2008 and has not improved with treatment.  See VAOPGCPREC 11-95 (1995) (VA is obliged to afford a Veteran a contemporaneous examination where there is an indication of an increase in the severity of the disability.).

The most recent examination of record as to the severity of the Veteran's lymphedema is dated in June 2008.  Treatment records indicate continuing treatment for a worsening condition; the Veteran's representative indicated a desire for a new examination and at her hearing before the Board in July 2015, the Veteran indicated her feeling that the condition had gotten worse since 2008; therefore, the Board will remand for a VA examination.

Notably, part of the Veteran's argument is that the initial rating for her condition should be in excess of 10 percent because the edema and pain in her arm has always been consistent and is not completely relieved by compression hosiery.  When the development requested below is completed, the RO should reconsider the rating for the condition throughout the appeal period from April 2008 to the present and take into account the Veteran's lay statements regarding the overall severity of her condition.

Accordingly, the case is REMANDED for the following action:

1.  Associate any outstanding VA treatment records with the claims file.

2.  Ask the Veteran to provide authorization for release of any private treatment records pertaining to her service-connected lymphedema that are not already of record.  Request any records properly identified by the Veteran.  

The Veteran is reminded that any Form 21-4142 that provides VA with authority to obtain her private records expires after 180 days; she should be provided the opportunity to submit new forms.
 
3.  Following the above development, schedule the Veteran for an appropriate VA examination to determine the current severity of her service-connected lymphedema.

The examiner should review the Veteran's claims file prior to the examination and take into account the Veteran's lay statements regarding the severity of her disability. The examiner should perform any necessary tests or studies.  The examiner should describe all symptomatology in detail.  The appropriate Disability Benefits Questionnaire (DBQ) should be filled out for this purpose, if possible.  

It should be noted whether the Veteran suffers from persistent edema and whether this is completely or incompletely relieved by elevation of extremity or by compression hosiery.  In addition, the examiner should comment as to whether there is stasis pigmentation, eczema, persistent ulceration, subcutaneous induration and/or massive board-like edema with constant pain at rest.

4.  When the development requested has been completed, the case shall again be reviewed by the RO on the basis of the additional evidence taking into account the Veteran's statements regarding the severity of her condition throughout the appeal period from April 2008 to the present.  If the benefit sought is not granted to the fullest extent, the Veteran shall be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




